DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura, U. S. Patent 8,235,856.

	Nakamura shows a speed reducer 100 in figures 1-5.
	An input gear 20 is included, to which rotation from a drive source 1 is input through input gears 2 and 50.
	The speed reducer 100 comprises a crankshaft 7 including a gear portion 15 having external teeth being configured to directly mesh with the input gear 20, and a journal portion (within bearings 12) formed integrally with the gear portion 15.  Figure 2 is a cross section view through the gear portion 15.  With cross hatching extending across the full diameter of the gear portion 15, and the journal portion (concentric circle) and the crank portion 7a (eccentric circle) being shown in phantom, figure 2 shows the gear portion 15 being formed integrally with the crankshaft, including the journal portion.  (MPEP 2125 discusses patent drawings teaching features when evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art, even when unexplained in the specification.)  Please note also that column 6, lines 53-57 disclose that the gear portion 15 may be located between an external gear 5 and one of the end plates 6, such that the gear portion 15 would be immediately adjacent the journal portion which is supported in the end plate 6.
	The crankshaft 6 is configured to rotate about an axis of the journal portions (12), and a speed reducing mechanism (col. 1, line 51), including external gears 5 meshing with internal gear 4, is for decelerating rotation of the crankshaft 7 and outputting the decelerated rotation, either through the internal gear 4 or the carrier 6.
(claim 1)

	

(claim 5)

	Nakamura discloses a robot (fig. 5) comprising the speed reducer of claim 1 (col. 1, lines 15-16).
(claim 11)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Saari, U. S. Patent 3,631,736.

	Nakamura discloses a speed reducer as discussed in the rejection of claim 3 above, including the gear portion 15 being a spur gear, and appears to show the external teeth of gear portion 15 as involute teeth in figure 2, but it is not clear and they are not described as having a shape of an involute curve.

	Saari discloses the “involute curve as a tooth form for spur and helical gears is almost universally used in modern gear design, because of its very real advantages over the infinite number of other possible forms.” (col. 1, lines 9-12)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the external teeth of the gear portion of Nakamura have a shape of an involute curve in view of Saari because involute teeth are formed by simple cutting tools, gears with involute teeth are insensitive to errors in mounting center distance, and the mathematics involved in designing involute teeth is simple, with reliable rating formulas available “based on a vast amount of test and field usage data.” (Saari, col. 1, lines 12-20)


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being obvious over Nakamura ‘856 in view of Nakamura et al., U. S. Patent Application Publication 2019/0162281.
The applied reference has a common applicant and common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

As discussed above, Nakamura ‘856 shows a speed reducer 100 in figures 1-5, but does not disclose another input different from the input gear and an external gear meshed with the another input and mounted to the crankshaft.


(as in claim 1)

	The speed reducer 32 further comprises another input gear 121 different from the input gear 221 and an external gear 123 having external teeth meshing with the other input gear 121 and being mounted to the crankshaft 820.
(claims 7)

	A ratio between a number of teeth of the input gear 221 and a number of teeth of the gear portion 810 is different from a ratio between a number of teeth of the other input gear 121 and a number of teeth of the external gear 123.  The ratio between the input gear 221 and the gear portion 810 is a speed reduction ratio ([0059] lines 1-2; smaller diameter gear drives larger diameter gear), while the ratio between the other input gear 121 and the external gear 123 is a speed increase ratio ([0089], with steering wheel 11 providing rotation to the another input gear 121; larger diameter gear drives smaller diameter gear).
(claim 8)



This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.




Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	No reference nor combination of references was found which teaches a speed reducer including an input gear, a ring gear, a crankshaft having a gear portion and a journal portion, and a speed reducing mechanism, wherein the ring gear meshes with the input gear and the gear portion and the journal portion has a columnar shape with a diameter equal or substantially equal to an addendum circle diameter of external teeth of the gear portion, as required by claim 9.
	No reference nor combination of references was found which teaches a speed reducer including a crankshaft with a gear portion meshing with an input gear and a journal portion formed integrally with the gear portion, a speed reducing mechanism, another input gear, and an external gear meshing with the other input gear and mounted on the crankshaft, wherein the journal portion has a columnar shape with a diameter equal or substantially equal to an addendum circle diameter of external teeth of the gear portion, as required by claim 10.

Response to Remarks

The amendment filed 28 June 2021 has overcome the 35 U. S. C. 112 rejections and the art rejections of claims 9 and 10.
	With regard to the Nakamura ‘856 rejection of claim 1, the Applicant remarks that Nakamura ‘856 discloses an input gear 2 and a cylindrical gear 20, and that the gear portions 15 of the crankshafts 7 mesh with the cylindrical gear 20 rather than with the input gear 2, so that Nakamura ‘856 does not meet the limitation of a crankshaft having a gear portion that directly meshes with an input gear to which rotation from a drive source is input.  The Examiner respectfully disagrees.  Though Nakamura ‘856 refers to only gear 2 as “the input gear”, it does not mean that gears 50 and 20 are not also input gears.  Each of the gears 2, 50, and 20 are gears to which rotation from a drive source is input, which appears to describe the function of an input gear, and each of the gears also provides that rotation to the crankshafts of the speed reducer, such that each of the gears 2, 50, and 20 may be considered input gears.  Of the three gears, gear 20 is directly meshed with the external teeth of the gear portion 15 of each of the crankshafts 7 and so meets the claim limitations of an input gear to which rotation from a drive source is input and which directly meshes with the external teeth of the gear portion.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659